PER CURIAM.
Monica M. Taylor appeals the district court’s order accepting the magistrate judge’s recommendation and affirming the Commissioner’s denial of Taylor’s applications for disability insurance benefits and supplemental security income. We must *209uphold the district court’s disability determination if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C.A. § 405(g) (West Supp.2008); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.1996). We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Taylor v. Astrue, No. 3:07-cv-00307-HEH (E.D.Va. Apr. 23, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.